IN THE COURT OF APPEALS OF TENN ESSEE
                        AT NASHVILLE


BILLY LATTIMER                      )
                                    )
      Petitione r/App ellant,       )
                                    )
                                         Appeal No.     FILED
                                         01A01-9804-CH-00200
vs.                                 )                  September 29, 1999
                                    )    Davidson Chancery
TENNESSEE DEPARTMENT                )    No. 98-489-II Cecil Crowson, Jr.
OF C ORR ECT ION , ET A L.,         )                 Appellate Court Clerk
                                    )
      Defendan ts/Appellees.        )
                                    )
                  APPEAL FROM THE CHANCERY COU RT
                          FOR DAVIDSON COUNTY

        THE HONORABLE CHANCELLOR McCOY PRESIDING

BILLY LATT IMER, #91238
Turney Center Industrial Prison
Route 1,
Only, Tennessee 37140-9709

ACTING PRO SE FOR PETITIONER/APPELLANT

JOHN KNOX WALKUP
Attorney General and Reporter

MICHAEL E. MOORE
Solicitor General

ELENA J. XOINIS
Assistant Attorney General
Civil Rights and Claims Division
425 5 th Aven ue No rth
Nashville, Tennessee 37243-0488

ATTORNEYS FOR RESPONDENTS/APPELLEES

   AFFIRMED IN PART, REVERSED IN PART AND REMA NDED


                                   PATRICIA J. COTTRELL, JUDGE

CONCUR:

CANTREL L, P.J., M.S.
KOCH , J.
                                   OPINION
      This is an appeal from the dismissal of a Petition for Declaratory Judgment

by the Ch ancer y Cou rt of Da vidson County. The petitione r, Billy Lattimer

(“Petitioner”), is serving a sentence in the custody of the Tennessee Department

of Corre ction. He argues that the trial court improperly dismissed his lawsuit for

lack of jurisdiction. We agree.

      During his incarceration at Northeast Correctional Center, Petitioner

accrued a large collection of photographs (over 1,000 photos), which he kep t in

two bound volumes. He alleged that many of the photos were Polaroid pictures

of his family taken during their visits to him as part of a prison photo project and

others were purchased from a vendor affiliated with the Department. In any

event, Petitioner acquired or possessed the photographs with the knowledge and

perm ission of the De partm ent.

      In 1995 or 1996, the Department’s policy regarding photographs changed,

and inmates were no longer permitted to acquire Polaroids. Petitioner alleges that

the policy p rovide d that tho se pictures already in the po ssession of an in mate

would not be confiscated so long as the inmate was not the subject of certain

disciplinary actions or was not permanently transferred to another institution. The

policy permitted inmates who were transferred to mail their collections elsewhere,

but if this was not accomplished within thirty days, the collections were to be

destroyed.

      In Febru ary of 1 997, Petitioner was temporarily transferred from Northe ast

Correctional Center for a court date. U pon his return, Petitioner discovered that

his photos were confiscated. He filed a grievance with the Department. The

Petitioner alleges that while this grievance was still pending, he learned that his



                                         2
photos had been destroyed.

       Mr Lattim er filed the above mentioned pro se petition in the Chancery

Court o f Dav idson C ounty. He styled it a “Uniform Administrative Procedures

Act Petition P ursuan t to Ten n. Cod e. Ann . § 4-5-1 01, et seq. for Declaratory

Judgm ent.” Petitione r sough t, in addition to the declar atory ju dgme nt, $3,66 0 in

actual damages, and $15,000 in punitive damages, as well as a man datory

injunction that all seizures of prisoner Polaroid photographs cease.

       The defen dants d id not re spond to the petition and filed no pleadings in the

chancery court b efore th e trial co urt issued a sua spo nte order dismissing the

claim. Finding that this was an action primarily for damages to property, the trial

court concluded that it lacked jurisdiction to hear Mr. La ttimer’s lawsuit because

it involved unliquidated dam ages.

                                            I.

       The petition f iled her ein see ks relief , inter alia , under the Uniform

Administrative Proce dures A ct, spec ifically a declar atory ju dgme nt pursu ant to

Tenn. Code Ann. § 4-5-101, et seq. The defendants argue that the petition s hould

be dism issed fo r failure to state a claim u nder th at statute .

       Tenn. Code Ann. § 4-5-224 allows a party to seek a declaratory judgment

to challen ge the “ legal va lidity or a pplicab ility of a statute, rule or order of an

agency to specified circumstances.” Tenn. Code Ann. § 4-5-224 (a) (Supp. 1998).

A prerequisite to such an action, howe ver, is tha t the par ty first seek a declaratory

order f rom th e agen cy. Id.; Tenn. Code Ann. § 4-5-224(b).

       In the petitio n filed h erein, th ere is no allegation that petitioner first sought

a declaratory order from the De partm ent. Th e reco rd inclu des no such re quest.

Therefore, the chancery court lacked jurisdiction to hear Petitioner’s declaratory



                                            3
judgment action brought under the U.A.P .A. See Watson v. Tennessee Dep’t of

Correction, 970 S.W .2d 494 , 497 (T enn. A pp. 199 8); Pearson v. Garrett Fin.

Serv., In c., 849 S.W.2d 776, 780 (Tenn . App. 1992) (where a court has reached

the correct result, it will not be reversed even if the result was predicated on an

erroneous reason). Thus, to the extent the dismissal of the case was also a

dismiss al of the Tenn . Code Ann. § 4-5-224 claim, we affirm.1

                                              II.

        The Chancery Court premised the dismissal of this case on Tenn. Code

Ann. § 16-11 -102 (1980). Th at statute states:

        (a) The chancery court has concurrent jurisdiction, with the circuit
        court, of all civil causes of action, triable in the circuit court, except
        for unliquidated damages for injuries to person or character, and
        except for unliquidated damages for injuries to property not
        resulting from a breach of oral or written contract; and no demurrer
        for want of jurisdiction of the c ause o f action shall be sustaine d in
        the cha ncery court, e xcept in the cas es exc epted.

         (b) Any suit in the nature of the cases excep ted abo ve bro ught in
        the chanc ery co urt, wh ere ob jection h as not b een tak en by a plea to
        the jurisdiction, may be transferred to the circuit court of the county,
        or heard and determined by the chancery court upon the principles
        of a co urt of law .

Tenn. Code Ann. § 16-11-102.

        The Chancery Court herein determined that Petitioner’s lawsuit was

“prim arily an action for damages for loss of property”,2 and that such damages

were unliquidated and did n ot arise from a breach of contract. The court then


       1
         Although defendants did not raise this issue below, we are not precluded from
considering it on appeal. Because it is an issue of jurisdiction, it may be raised at any time.
“Subject matter jurisdiction may never be waived and the lack thereof may be challenged at
any stage of the proceedings.” Wunderlich v. Fortas, 776 S.W.2d 953 (Tenn. App. 1989).

       2
         We note that Petitioner seeks injunctive and declaratory relief, in addition to
monetary damages, for alleged deprivation of his constitutional rights. Regardless of the
caption of Petitioner’s pleading, its substance must be examined. See Norton v. Everhart,
895 S.W.2d 317, 319 (Tenn. 1995); see also Haines v. Kerner, 404 U.S. 519, 520, 92 S. Ct.
594, 596, 30 L. Ed. 2d 652 (1972).

                                               4
determined that it had no jurisdiction over such cases, relying on Tenn. Code

Ann. § 16-11-102. Howeve r, the court’s holding fails to recognize the effect of

subsection (b) of the statute. T hat sub section clearly provid es that in the absence

of an objection, chancery court has jurisdiction over such cases. Where, as here,

no objection to jurisdiction is interposed, the chancery court may either hear the

case o r transfe r it to circu it court.

       The Supreme C ourt of Tennessee has interpreted Tenn. Code Ann. § 16-

11-102 to require transfer, rather than dismissa l, even in situations where the

chancery court has no subject matter jurisdiction. In Flowe rs v. Dy er Cou nty, 830
S.W.2d 51 (Tenn . 1992) , the Co urt held that Te nn. Co de An n. § 16-11-102(b)

mandated transfer from the chancery court to the circuit court, rather than

dismiss al, of a case brought under the Governmental Tort Liability Act, which

provided that circuit courts have exclusive jurisdiction over any action brought

pursua nt to the A ct.

       The Court recently addressed a similar situation in Woods v. MTC

Management, 967 S.W.2d 800 (Tenn . 1998) . Woo ds filed h is com plaint, which

alleged numerous violations of the Uniform Residential Landlord Tenant Act

(“URLTA ”), Tenn . Code Ann. § 66-26 -501, et seq., in chancery court. URLTA

specifies that general sessions courts and circuit courts have original jurisdiction

over cases brought under it. Tenn. Code Ann. § 66-28-105(a) (1993). The

chancery court dismissed the suit and denied W oods’ motion to transfe r the case

to circuit court. Relying on Tenn. Code Ann. §16-11 -102 (b), the Court affirmed

the chanc ery co urt’s find ing that it lacked subject matter jurisdiction, but

determined that the denial of the mo tion to transfer was reversible error. In so

doing, the Court made clear that “§ 16-11-102 required the chanc ery co urt to



                                           5
transfer the lawsuit . . . to circuit court for further proceedings.” Woods, 967

S.W.2d at 802. Thus, even if the defendants herein had objected to the court’s

jurisdiction, dismiss al of M r. Lattim er’s cla im wo uld have b een im prope r. See

Pauley v. Madison Coun ty, No. 02A01-9607-CH-00161, 1997 WL 110019 at *2-

3 (Tenn. App. 1997) (no Tenn. R. App. P.11 application filed).

       Unlike the cases cited above, no objection to jurisdic tion wa s filed in th is

case. This leaves the chancery co urt with one m ore op tion than the cou rts in

those cases. The case “may be transferred to the circuit court of the county, or

heard and determined by the chancery court upon the principles of a court of

law.” Tenn. Code Ann § 16-11-102.

                                         IV.

       On appeal, Petitioner suggests that the chancery court has proper

jurisdiction because his claim is based on an implied contract with the state. In

view o f our ho lding, this argum ent is no w mo ot.

                                          V.

       Accordin gly, the dismissal by the trial court on the basis of lack of

jurisdiction is affirmed as to the claim brought under the Uniform Administrative

Procedures Act, bu t is reversed as to any other claims, and this case is remanded

for furth er proc eeding s. Costs o f this app eal are taxed to Appe llees.


                                          _________________________________
                                          PATRICIA J. COTTRELL, JUDGE
CONCUR:


___________________________________
BEN H. CA NTR ELL , P. J., M .S.


___________________________________
WILLIAM C. KOCH, JR., JUDGE

                                          6